   Case 1:19-mj-00036-RLM Document 1 Filed 01/16/19 Page 1 of 4 PageID #: 1



NS:KDE
F. #2018R01351

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                              COMPLAINT

           - against -                                19-MJ-36

RAMON SANABRIA,                                       (21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A))
   also known as “Junior,”

                         Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              PHILIP KEANE, being duly sworn, deposes and states that he is a Special

Agent with the Federal Bureau of Investigation, duly appointed according to law and acting

as such.

              On or about January 16, 2019, within the Eastern District of New York, the

defendant RAMON SANABRIA, also known as “Junior,” together with others, did

knowingly and intentionally possess with intent to distribute a controlled substance, which

offense involved one kilogram or more of a substance containing heroin, a Schedule I

controlled substance.

              (Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A); Title 18,

United States Code, Sections 2 and 3551 et seq.)
   Case 1:19-mj-00036-RLM Document 1 Filed 01/16/19 Page 2 of 4 PageID #: 2
                                                                                              2

               The source of your deponent’s information and the grounds for his belief are

as follows:1

               1.     I am a Special Agent with the Federal Bureau of Investigation

(“FBI”). I have been an FBI Special Agent for approximately six years and am currently

assigned to the New York Metro Safe Streets Task Force. During that time, I have

participated in investigations of violent crimes and narcotics offenses and, among other

things, have conducted or participated in surveillance, the execution of search warrants,

debriefings of informants and reviews of taped conversations, and have participated in

investigations that included the interception of wire and electronic

communications. Through my training, education and experience, I have become familiar

with the manner in which narcotics and firearms crimes, among others, are carried out, and

the efforts of persons involved in such activity to avoid detection by law enforcement.

               2.     The FBI, together with the New York City Police Department

(“NYPD”), has been investigating, among others, RAMON SANABRIA, also known as

“Junior,” (“RAMON”) for heroin trafficking. During the course of the investigation, law



       1
                Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware. The facts in this Complaint come from my personal
observations, my training and experience, and information obtained from other law
enforcement agents and witnesses. Where a specific recorded conversation is described, it is
set forth in draft form and in part and substance. Unless otherwise indicated, interpretations
of coded language and statements of my belief concerning the substance of intercepted
conversations set forth in this Affidavit are based on my and other investigating agents’
training and experience, information learned during the investigation, and the context of the
quoted conversations. Further, not all relevant intercepted conversations are described
herein. Moreover, for the call excerpted herein, not all relevant portions of the call has been
described. Finally, the excerpt of the conversation set forth herein is based upon a draft, not
final, transcript prepared by the monitoring agents and is subject to revision.
   Case 1:19-mj-00036-RLM Document 1 Filed 01/16/19 Page 3 of 4 PageID #: 3
                                                                                              3

enforcement agents obtained, among other things, a judicially authorized wiretap for a

cellular telephone used by RAMON’s brother, who is charged in an indictment filed in

United States v. Sanchez, et al., 19-CR-14 (AMD) (E.D.N.Y.) (the “Wiretap”). Interception

over the Wiretap revealed, among other things, that RAMON, together with others,

processed heroin at his residence, which is located in Queens, New York (the “RAMON

Residence”). As one example, on or about December 3, 2018, RAMON was intercepted

asking the Relative about mixing “clouds” and “grays,” which, based upon my training,

experience and involvement in the investigation, I believe refers to mixing heroin with a

cutting agent for redistribution.

               3.     On or about January 3, 2019, the Honorable Peggy Kuo, United States

Magistrate Judge for the Eastern District of New York, signed a search warrant authorizing

the search of the RAMON Residence. See 19-M-15 (E.D.N.Y.). This warrant was

executed earlier today in conjunction with the arrests of the individuals charged in the

indictment in United States v. Sanchez.

               4.     During the course of the search of the RAMON Residence, law

enforcement agents searched, among other areas, the second floor of the residence. On the

second floor, law enforcement agents recovered, among other things: (1) approximately

8,700 glassine envelopes, each of which was filled with a powdery substance and one of

which field-tested positive for the presence of heroin; (2) one package (commonly referred to

as a “brick”) and four zip-lock bags containing a powdery substance weighing in total over

2.7 kilograms, which, based on my training and experience, I also believe to be heroin;

(3) approximately 20 bags containing a powdery substance weighing approximately 460

grams, which based on my training and experience, I also believe to be heroin; (4) a loaded
   Case 1:19-mj-00036-RLM Document 1 Filed 01/16/19 Page 4 of 4 PageID #: 4
                                                                                            4

firearm with a defaced serial number; (5) thousands of unused glassine envelopes; and

(6) multiple grinders and sifters, which, based on my training, experience and involvement in

the investigation, are paraphernalia commonly used to process heroin for redistribution.

              5.     In addition, during the course of the search, law enforcement agents

arrested RAMON, who lives on the first floor of the RAMON Residence. The other

residents of the RAMON Residence were RAMON’s wife, RAMON’s mother and children.

Accordingly, given RAMON’s participation in the heroin distribution conspiracy revealed

by, among other things, the Wiretap, there is probable cause to believe that RAMON

exercised dominion and control over the narcotics, paraphernalia, firearm and other

contraband discovered in the RAMON Residence.

              WHEREFORE, your deponent respectfully requests that the defendant

RAMON SANABRIA, also known as “Junior,” be dealt with according to law.

                                               S/ Philip Keane

                                           PHILIP KEANE
                                           Special Agent
                                           Federal Bureau of Investigation

Sworn to before me this
16th
___th day of January, 2019

    S/ Roanne Mann
____________________________________________
THE HONORABLE ROANNE L. MANN
CHIEF UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
